Employment Agreement


Party A: Zhongpin Inc.
Party B (signature): Wang Feng
Signing Spot: /s/ Wang Feng
Signing Date: 2008-11-18


Whereas Party B’s probation term from Aug 18th, 2008 to Nov 18th, 2008 expires
and his eligibility within probation term, under the principle of equality,
freewill, mutual trust and friendly consultations, both Party A and Party B
agree to reach the following agreement, according to the related laws and
regulations in China.
 
Item One The agreement’s term is 3 years, starting from Aug, 18th, 2008 to Aug,
18th, 2011.
 
Item Two Working Scope
 
Party B shall be hired as company’s Vice President, Chief Financial Officer and
Financial Controller according to Party A’s operational demand. Party B shall
complete tasks that he should be charged of based on his working responsibility.
During the agreement term, Party A owns the right to adjust Party B’s working
responsibilities in accordance to its requirement.
 
Item Three Working Condition
 
Party A shall endow Party B with a corresponding authority to fulfill tasks.
Within working period, Party B has the right to access training programs,
participate management, earn honor and material incentives. Party B shall comply
with all rules and stipulations of Party A, and shall be responsible for
assigned property by Party A.
 
Item Four Compensation
 
The compensation standard according to both Parties’ negotiation: $120,000 per
year (exchange rate 1: 6.8), whereas individual income tax shall be responsible
by Party B. Option grants shall be negotiated by both Parties in another
agreement. Compensation payment shall be executed on the basis of “Salary
Management System for Staff” and “Performance Management System for Staff”
 
Item Five Confidential Agreement
 
Party B shall take confidential liability and obligation within his working term
and after resignation. Specific requirement shall be referred to “Stipulations
on Strengthen Company’s Commercial Secret Protection” in accordance with “Code
of Business Conduct and Ethics”.
 
Item Six Modifications, revocation and termination of agreement shall be
executed according to relevant laws and regulations. Within agreements term, in
the event that Party B asks for resignation, Party B shall notify Party A at
least 3 months in advance.
 
Item Seven With the expiration of the agreement, the Agreement can be extend
with the consent of both Parties.
 
Item Eight This agreement shall be effective with both Parties’ signatures or
seals attached hereunder.
 
Item Nine This agreement is in duplicate, Party A and Party B shall keep one for
each.


Party A: Zhongpin Inc.
Adress: 21 Changshe Road,
Changge City, Henan Province
Representative’s Signature of Party A: /s/ Xianfu Zhu


Party B (signature): /s/ Wang Feng
ID No.:


Agreement Date: Nov 18th, 2008



